Dear Registrar Crumhorn:
We are in receipt of your request for an Attorney General's opinion regarding the canvassing of signatures on petitions for an initiative and referendum. Specifically, you have stated that a petition is now being circulated to authorize the levying of a boarding fee for a gaming boat in St. Bernard Parish. The group circulating the petition wish to bring you, piecemeal style, pages of the petition as they are signed for verification of the signatures. You have provided our office with a copy of Article VI, Section 6.01 of the Home Rule Charter, "Initiative and Referendum", which provides, in pertinent part:
        The signed petition shall be filed with the council within sixty (60) calendar days of the specification of the form of the petition and, upon filing, the council shall order a canvass of the signatures through the office of the parish registrar of voters to determine their sufficiency and authenticity.
You have requested our opinion on the question of whether the petition must be filed with the council or whether it may be filed directly with your office for verification of the signatures.
It is the opinion of this office that Article VI, Section 6.01 of the Home Rule Charter clearly provides that an initiative and referendum petition shall be filed with the council for the council to order a canvass of the signatures from the office of the registrar of voters, and therefore, may not be given directly to the registrar by the group circulating the petition. If you have any other questions regarding this matter, please do not hesitate to contact our office.
Yours very truly,
                                             RICHARD P. IEYOUB ATTORNEY GENERAL
                                         BY: _____________________ ANGIE ROGERS LaPLACE Assistant Attorney General